Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. “[P]ermanent disbarment is an appropriate sanction for conduct that violates DR 1-102 and results in a felony conviction.” Disciplinary Counsel v. Gallagher (1998), 82 Ohio St.3d 51, 52, 693 N.E.2d 1078, 1079. In fact, permanent disbarment is the only appropriate sanction for an attorney convicted of murder. See, e.g., Bar Assn. of Greater Cleveland v. Steele (1981), 65 Ohio St.2d 1, 19 O.O.3d 120, 417 N.E.2d 104 (attorney convicted of first-degree murder of his wife disbarred); Columbus Bar Assn. v. Riebel (1990), 51 Ohio St.3d 106, 554 N.E.2d 1318 (attorney convicted of several crimes, including five counts of attempted murder with a deadly weapon, disbarred). Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.